           Case 3:20-cv-06761-EMC Document 33 Filed 12/02/20 Page 1 of 2


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
9

10   STATE OF CALIFORNIA, BRYAN                      CIVIL CASE NO.: 3:20-CV-06761-EMC
11   MUEHLBERGER, FRANK BLACKWELL,
     and GIFFORDS LAW CENTER TO
12   PREVENT GUN VIOLENCE,                           [PROPOSED] ORDER REGARDING
                                                     PLAINTIFFS’ UNOPPOSED
13                        Plaintiffs,                ADMINISTRATIVE MOTION TO EXTEND
                   v.                                TIME TO RESPOND TO MOTION TO
14                                                   INTERVENE
15   BUREAU OF ALCOHOL, TOBACCO,
     FIREARMS AND EXPLOSIVES, REGINA                 Hon. Edward M. Chen
16   LOMBARDO, in her official capacity as
     Acting Deputy Director of Bureau of Alcohol,
17   Tobacco, Firearms and Explosives, MICHAEL
     R. CURTIS, in his official capacity as Chief,
18   Firearms Technology Industry Services Branch
19   of Bureau of Alcohol, Tobacco, Firearms and
     Explosives, UNITED STATES
20   DEPARTMENT OF JUSTICE, and
     WILLIAM BARR, in his official capacity as
21   Attorney General of the United States,
22                        Defendants.
23

24

25

26

27

28


       [PROPOSED] ORDER REGARDING PLAINTIFFS’ UNOPPOSED ADMINISTRATIVE MOTION TO EXTEND
               TIME TO RESPOND TO MOTION TO INTERVENE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 33 Filed 12/02/20 Page 2 of 2


1                                          [PROPOSED] ORDER
2           Having reviewed Plaintiffs’ Unopposed Administrative Motion to Extend Time to Respond to

3    Motion to Intervene pursuant to Civil L.R. 6-3, the declaration filed by Plaintiffs in connection with

4    the Motion, the papers and records on file in this action, and good cause appearing, IT IS HEREBY

5    ORDERED that

6         Plaintiffs’ Motion to Extend Time to Respond to Motion to Intervene is GRANTED.

7         Plaintiffs shall file their opposition brief on or before December 15, 2020. Defendants

8         shall file their reply brief if any on or before December 22, 2020.

9    SO ORDERED.
10

11           December 2
     Dated: ________________, 2020
                                                         Honorable Edward M. Chen
12                                                     United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
       [PROPOSED] ORDER REGARDING PLAINTIFFS’ UNOPPOSED ADMINISTRATIVE MOTION TO EXTEND
               TIME TO RESPOND TO MOTION TO INTERVENE – CASE NO. 3:20-CV-06761-EMC
